                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


WAYLON PACHECO,

               Petitioner,

v.                                                            No. 1:17-cv-749-WJ-KRS

TODD GEISEN Captain/Warden, Bureau
of Indian Affairs, Office of Justice Services,
Division of Corrections, TIMOTHY
BAILON, Tribal Official, Kewa Pueblo, ROGER
CALABAZA, Tribal Official, Kewa Pueblo, in their
Individual and Official Capacities,

               Respondents.


     ORDER ADOPTING PROPOSED FINDINGS OF FACT AND RECOMMENDED
                DISPOSITION OF THE MAGISTRATE JUDGE

       THIS MATTER comes before the Court upon Petitioner’s Petition for Writ of Habeas

Corpus for Relief from a Tribal Court Conviction Pursuant to 25 U.S.C. § 1303 (“Petition”),

filed July 19, 2017 (Doc. 1). In accordance with 28 U.S.C. § 636(b)(1)(B), the matter was

referred to Magistrate Judge Kevin R. Sweazea who entered Proposed Findings of Fact and [a]

Recommended Disposition (“PFRD”) (Doc. 47) on March 6, 2019. As detailed in the PFRD,

Judge Sweazea recommended that the Court grant Petitioner’s Petition and vacate Petitioner’s

underlying sentence and conviction. Judge Sweazea also notified the parties of their right to file

written objections pursuant to 28 U.S.C. § 636(b)(1)(C). Neither party objected to the PFRD and

the deadline for so doing expired on or about March 20, 2019. Having reviewed the record, the

Court determines that it will adopt the PFRD in its entirety, grant Petitioner’s Petition, and

vacate Petitioner’s underlying sentence and conviction.




                                                                                          Page 1 of 2
      IT IS, THEREFORE, ORDERED that the Magistrate Judge’s Proposed Findings of

Fact and Recommended Disposition (Doc. 47) is hereby ADOPTED.

      IT IS FURTHER ORDERED that Petitioner’s Petition (Doc. 1) is hereby GRANTED

and his underlying sentence and conviction are hereby VACATED.



                                         _____________________________________
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                                                          Page 2 of 2
